Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 6/8/2022.  Claims 26-38 and 40-41 are pending in the case.  Claims 26, 33-36, and 41 are independent claims.

Allowable Subject Matter
Claims 26-38 and 40-41 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The claims require the first grouping and the second grouping of media content items representing media content items of a first population in accordance with a classification scheme, the classification scheme based on the respective classes of the media content items of the corpus, the first grouping and the second grouping being a predetermined size, the predetermined size based on the size of at least one other grouping, the size of the first grouping and the size of the second grouping having a preset maximum differential.  The combination of these features in combination with the rest of the limitations cannot be found in the prior art and no rationale exists to modify prior art in such a manner.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145